Citation Nr: 0614895	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to June 26, 2003, for 
the grant of a service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from October 1962 to 
October 1966 and from December 1966 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in March 2004, and a 
document which was construed as a substantive appeal was 
received in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is appealing from the assignment of an effective 
date of June 26, 2003, for the grant of service connection 
for PTSD.  He argues that an effective date in November 2002 
is warranted based on communications he forwarded to his 
representative.  It appears that the RO has made quite a 
number of attempts to verify if any claim was received by VA 
prior to June 26, 2003.  However, although it does appear 
that the veteran's representative received the veteran's 
claim in November 2002, to date there has been no evidence 
verifying that VA ever received a claim in November 2002. 

However, the Board notes that in the statement of the case 
the RO acknowledged a 1990 prior final denial of service 
connection for PTSD.  The RO also acknowledged a 1992 
communication from the veteran regarding reopening his claim, 
and the RO acknowledged that no action was ever taken on the 
1992 communication.  The RO then asked the veteran to furnish 
information regarding any medical treatment for PTSD prior to 
June 2003, and informed him that it would then reconsider the 
claim for an earlier effective date.  

The record includes a June 2, 2003, report from Paul S. Otto, 
Ph.D. which shows a diagnosis of PTSD.  However, Dr. Otto did 
not report the date of first treatment for PTSD.  In January 
and April 2004 letters, the veteran has reported that he 
began seeing Dr. Otto in November 2002.  In the April 2004 
letter, the veteran even indicated that Dr. Otto had (or was 
going to) fax copies of his treatment records.  However, 
except for a short July 5, 2004, letter from Dr. Otto 
verifying continuing treatment for PTSD, no other records 
have been associated with the claims file.  In sum, the 
record still does not appear to document the first medical 
treatment for PTSD. 

Without commenting on the legal significance to be afforded 
any evidence of prior treatment for PTSD, the Board does 
believe that further action by the RO is nevertheless 
necessary in this case since the RO advised the veteran to 
furnish information as to prior medical treatment and since 
he has identified a private medical care provider in response 
to the RO's request.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
his representative and ascertain if the 
veteran ever received VA treatment for 
psychiatric problems during the time 
period between his April 1990 VA 
examination and his August 25, 2003, VA 
examination.  If so, he should be asked 
to identify the VA facility or 
facilities, and the RO should take 
appropriate action to obtain all such 
records. 

2.  The RO should contact Paul S. Otto, 
Ph.D. and request information and copies 
of records showing the date he first 
treated the veteran for PTSD (claimed to 
be in November 2002 by the veteran).  

3.  After completion of the above, the RO 
should review the expanded records and 
determine if an effective date prior to 
June 26, 2003, is warranted for the grant 
of service connection for PTSD.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






